Order entered May 28, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00450-CR

                              ANTONIO PATTERSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-59304-K

                                             ORDER
        On April 4, 2014, this Court ordered Janice Garrett to file the complete reporter’s record,

including exhibits, by May 2, 2014. On April 30, 2014, Ms. Garrett filed the reporter’s record

and on May 2, 2014, she filed some of the exhibits. Although Ms. Garrett was notified that she

has not filed all of the exhibits, to date, Ms. Garrett has not filed State’s Exhibits nos. 2 and 145,

DVDs. The appeal cannot proceed until the complete record is filed.

        Accordingly, we ORDER Janice Garrett to file, by JUNE 6, 2014, a supplemental record

containing State’s Exhibits nos. 2 and 145, DVDs.

        Janice Garrett remains under this Court’s order that she not sit as a court reporter until

she has filed the exhibits in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

court reporter; counsel for all parties; and to the Dallas County Auditor’s Office.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE